United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERIVCE, MAIN POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-915
Issued: August 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ hearing representative’s merit decision dated January 18, 20071 finding
that she had received an overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $4,584.54; (2) whether she was at fault in the creation of the overpayment such that
she is not entitled to waiver and (3) whether the Office properly determined to recover the
1

Following the date of appellant’s appeal to the Board on February 20, 2007, the Office issued its February 28,
2007 final overpayment decision. The Board finds that this decision is null and void, as both the Board and the
Office cannot have jurisdiction over the same issue in the same case at the same time. 20 C.F.R. § 501.2(c);
Thomas W. Stevens, 50 ECAB 288, 289 (1999); Arlonia B. Taylor, 44 ECAB 591 (1993). The Board further notes
that it is unable to review the additional information submitted by appellant following the January 18, 2007 decision.
Under 20 C.F.R. § 501.2(c), the Board is precluded from reviewing evidence that was not before the Office at the
time of its final decision.

overpayment by withholding $150.00 per month from appellant’s continuing compensation
benefits.
FACTUAL HISTORY
On May 2, 2001 appellant, then a 40-year-old clerk, filed a traumatic injury claim
alleging that she sustained a right ankle sprain tripping in the performance of duty. She
underwent surgical repair of her ankle on October 31, 2001. By decision dated January 4, 2002,
the Office accepted appellant’s claim for right ankle sprain and peroneus brevis tear of the right
ankle.
Appellant requested a schedule award on March 5, 2002 and by decision dated
October 25, 2002, the Office granted appellant a schedule award for 10 percent impairment of
her right lower extremity. She underwent an additional surgery on December 18, 2002 to
remove deep suture knots and explore the peroneal tendon. The Office authorized this surgery
on February 20, 2003.
Appellant filed a claim for compensation requesting wage-loss compensation from
February 23 to March 7, 2003 and from March 8 to 21, 2003. In a letter dated June 6, 2003, the
employing establishment noted that appellant was receiving payment through the periodic rolls
under her separate file number 10-048736. The employing establishment informed the Office
that appellant had received two supplemental payments under her current claim for the period
February 23 through Apirl1 8, 2003.
On September 3, 2003 appellant requested a schedule award. By decision dated July 30,
2004, the Office granted appellant a schedule award for an additional three percent impairment
of her right lower extremity. The award ran from October 2 to December 1, 2003.
The record contains documents establishing that appellant received two checks under file
number 10-048736, for the period February 23 to March 22, 2003, in the amount of $2,385.44
and from March 23 to April 19, 2003 in the amount of $2,443.00, in the total amount of
$4,828.44. Appellant also received two checks under file number 10-2000050 for the period
February 23 to March 21, 2003 in the amount of $2,285.54 and from March 22 to April 18, 2003
in the amount of $2,299.00, totalling $4,584.54.
On June 1, 2006 the Office issued a preliminary notice of overpayment informing
appellant that she had received an overpayment in the amount of $4,584.54, under this file
number 10-2000050 as she had also received compensation payments under file number
10-0487306 for the period February 23 through April 19, 2003. The Office found that appellant
was at fault in the creation of the overpayment as she accepted a payment which she was aware
or should have reasonably been aware was incorrect.
Appellant requested a prerecoupment hearing and waiver. She stated that she never
knowingly took an incorrect payment. In a letter dated June 14, 2006, appellant stated that she
believed the extra compensation was a schedule award payment for her ankle and requested
waiver. She testified at her oral hearing on November 3, 2006. Appellant stated that, although
she was aware that she was only entitled to one compensation check a month, she believed that

2

the extra payments in March 2003 were schedule award payments. The hearing representative
requested that appellant complete an overpayment recovery questionnaire and provide supporting
documentation for her mortgage or rent, her car payments and credit card payments if any. She
allowed 30 days for the submission of this additional information.
By decision dated January 18, 2007, the hearing representative found that appellant had
received an overpayment in the amount of $4,584.54, as she received compensation benefits for
two separate claims for the same period. The hearing representative found that appellant was at
fault in the creation of the overpayment as she was aware that she was not entitled to receive dual
wage-loss compensation benefits. The hearing representative found that appellant’s explanation
that she believed the extra payments were from a schedule award were not credible as appellant
was not issued her schedule award until July 30, 2004, more than one year after the dual
payments were made. The hearing representative noted that appellant had not submitted the
requested financial information and determined that the overpayment should be recovered by
withholding $150.00 from her continuing monthly compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 81162 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides in pertinent part as
follows:
“(a) While an employee is receiving compensation under this subchapter, or if he
has been paid a lump sum in commutation of installment payments until the
expiration of the period during which the installment payments would have
continued, he may not receive salary, pay, remuneration of any type from the
United States, except -(1) in return for service actually performed;
(2) pension for service in the Army, Navy or Air Force;
(3) other benefits administered by the Veterans Administration unless
such benefits are payable for the same injury or the same death….”
(Emphasis added.)
ANALYSIS -- ISSUE 1
Appellant does not contest that an overpayment of compensation was created in this case.
She received compensation benefits from the Office under both of her claim numbers for the
period February 23 through March 18, 2003. Since appellant is not entitled to receive
compensation for wage-loss under two separate claims for the same time period, she received an
overpayment from February 23 through March 18, 2003. The Office determined that appellant
received an overpayment in the amount of $4,584.54, during this period and the Board finds that
this represents the amount of the overpayment.
2

5 U.S.C. § 8116.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act3 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act of would be against equity and
good conscience.”
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events, which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).4
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.5
ANALYSIS -- ISSUE 2
The facts of this case establish that appellant accepted a payment which she knew or
should have known to be incorrect. She has testified that she was aware that she was not entitled
to receive compensation for wage loss from the Office under both her claims for the same time
period. Therefore, appellant knew that she was not entitled to dual benefits under her two
claims. She alleged that she was not aware that the payments from February 23 to April 18,
2003 were incorrect as she believed that she was entitled to a schedule award. As noted by the
hearing representative, the Office did not issue a decision regarding appellant’s request for a
schedule award until July 30, 2004 more than one year after the period during which appellant
received dual payments. Therefore, appellant’s explanation is not reasonable and the Office
properly found that she was at fault in the creation of the overpayment. As she was at fault in the
creation of the overpayment, appellant is not entitled to waiver.6

3

5 U.S.C. § 8129(b).

4

20 C.F.R. § 10.433(a).

5

Id. at § 10.433(b).

6

Lawrence J. Dubuque, 55 ECAB 667, 673 (2004).

4

LEGAL PRECEDENT -- ISSUE 3
The method by which the Office may recover overpayments is defined by regulation.
The applicable regulations, 20 C.F.R. § 10.441(a) provides as follows:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”
The overpaid individual is responsible for providing information about income,
expenses and assets as specified by the Office. When an individual fails to provide
requested financial information, the Office should follow minimum collection guidelines
designed to collect the debt promptly and in full.7
ANALYSIS -- ISSUE 3
Appellant did not submit an overpayment recovery questionnaire or other financial
information as requested by the hearing representative. As the overpaid individual, she is
responsible for providing financial information as requested by the Office. The hearing
representative determined that a repayment rate of $150.00 from appellant’s monthly
compensation benefits was appropriate. The Board finds that there is no evidence in the record
to show that a recovery rate of $150.00 every 28 days is unreasonable. Appellant has not shown
that the Office improperly required withholding of $150.00 from her continuing compensation
payments every 28 days.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $4,584.54. The Board further finds that
appellant was at fault in the creation of the overpayment and that the Office properly required
recovery of the overpayment by deducting $150.00 from appellant’s continuing compensation
payments every 28 days.

7

Ralph P. Beachum. Sr., 55 ECAB 442, 448 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

